t c memo united_states tax_court max sutherland and eric p decker petitioners v commissioner of internal revenue respondent docket no filed date max sutherland and eric p decker pro sese lawrence d sledz and rubinder k bal for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined deficiencies of dollar_figure and dollar_figure and accuracy-related_penalties pursuant to sec_6662 of dollar_figure and dollar_figure with respect to petitioners’ federal_income_tax for and years at issue respectively all monetary amounts are rounded to the nearest dollar unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issue before the court is whether petitioners are entitled to deductions claimed on their schedules a itemized_deductions for mr sutherland’s job search expenses mr decker’s unreimbursed employee business_expenses and a medical_expense_deduction of dollar_figure for findings_of_fact some of the facts are stipulated and are so found mr sutherland and mr decker resided in georgia when they timely filed their petition petitioners timely filed a joint form_1040 u s individual_income_tax_return for each of the years at issue on petitioners’ schedule a for respondent disallowed itemized_deductions for unreimbursed employee business_expenses of dollar_figure of this amount mr sutherland claimed dollar_figure as job search expenses and mr decker claimed dollar_figure as unreimbursed employee business_expenses for respondent disallowed itemized_deductions on petitioners’ schedule a for unreimbursed employee business_expenses of dollar_figure of this amount mr sutherland claimed dollar_figure as job search expenses and mr decker claimed dollar_figure as unreimbursed employee business_expenses after concessions discussed infra pp respondent also disallowed dollar_figure for transportation and mileage costs relating to petitioners’ medical_expense_deduction mr sutherland’s job search expenses since mr sutherland had worked as a business consultant in date mr sutherland was hired by ceadercrestone inc and signed a one-year noncompete agreement with that company his employment with ceadercrestone inc was terminated on date mr sutherland was unemployed during the years at issue for the years at issue mr sutherland reported job search expenses which included costs of preparing and sending value proposition decks to potential employers computer and office supplies internet services and networking expenses largely consisting of meals entertainment and transportation costs mr sutherland also included expenses for out of town trips to network with potential employers and attend conferences including multiple trips to florida near where 1the value proposition deck provided information on mr sutherland’s background and how he could assist a company if hired his parents lived and trips to tennessee new york and germany where he was accompanied by mr decker mr decker’s unreimbursed employee business_expenses during mr decker worked as an employee of thomasville retail inc thomasville heritage home group llc heritage and sur la table inc he was employed by heritage during thomasville was owned by furniture brands international furniture brands in furniture brands was subsequently purchased by heritage in furniture brands’ employee expense reimbursement policy addressed the requirements for reimbursable meals and entertainment_expenses with other employees or while out of town under that policy meals were reimbursed in four circumstances when a client was present when at least one company employee was from out of town when business was conducted off company premises for confidentiality purposes and when a member of the executive leadership team authorized the expense for testimonial reward or recognition purposes 2furniture brands’ employee expense reimbursement policy was in effect during both of the years at issue during the years at issue mr decker reported unreimbursed employee business_expenses for meals and entertainment to periodically recognize members of his sales team and staff expenses for team building exercises amounts spent when he traveled out of town for market trips and mileage to and from restaurants when he took his employees no clients were present during any of these occasions mr decker was not a member of the executive leadership team nor did he seek approval for or reimbursement of his claimed unreimbursed employee_business_expense deductions listed on his schedules a for the years at issue medical_expense_deduction on their jointly filed form_1040 petitioners deducted dollar_figure in medical_expenses on schedule a of which respondent disallowed dollar_figure respondent conceded an additional dollar_figure in allowable medical expense deductions after concessions dollar_figure for mileage relating to the medical_expenses remains in dispute respondent disallowed deductions for these remaining expenses for lack of substantiation opinion i burden_of_proof generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving those determinations erroneous rule a 290_us_111 under sec_7491 in certain circumstances the burden_of_proof may shift from the taxpayer to the commissioner petitioners have neither shown nor claimed that they meet the requirements of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue accordingly the burden_of_proof remains with petitioners ii schedule a deductions sec_162 permits a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business whether an expenditure is ordinary and necessary is generally a question of fact 320_us_467 an ordinary_expense is one that commonly or frequently occurs in the taxpayer’s business 308_us_488 and a necessary expense is one that is appropriate and helpful in carrying on the taxpayer’s business welch v helvering u s pincite the expense must directly connect with or pertain to the taxpayer’s business sec_1_162-1 income_tax regs pursuant to sec_262 in general personal living or family_expenses are not allowed as a deduction deductions are a matter of legislative grace and taxpayers must prove their entitlement to any deduction allowed by the code 503_us_79 292_us_435 to that end taxpayers are required to substantiate each claimed deduction by maintaining records sufficient to establish the amount of the deduction and to enable the commissioner to determine the correct_tax liability sec_6001 116_tc_438 normally the court may estimate the amount of a deductible expense if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount see 39_f2d_540 2d cir 85_tc_731 this principle is often referred to as the cohan_rule see eg 46_f3d_760 8th cir aff’g tcmemo_1993_197 certain expenses specified in sec_274 such as vehicle expenses travel_expenses and expenses for meals and entertainment are subject_to strict substantiation rules see sec_274 notably sec_274 overrides the cohan_rule and precludes the court from estimating the amount of a deductible expense listed in that code section 122_tc_305 sec_1_274-5t temporary income_tax regs fed reg date flush language noting that sec_274 supersedes the cohan_rule to meet the heightened substantiation requirements in sec_274 a taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place the expense was incurred the business_purpose of the expense and the business relationship to the taxpayer of the persons entertained for meals and entertainment_expenses substantiation by adequate_records requires the taxpayer to maintain an account book a log a statement of expense trip sheets or a similar record prepared contemporaneously with the expenditure and documentary_evidence sec_1_274-5t temporary income_tax regs fed reg date the records and documentary_evidence of the taxpayer’s expense must establish each element of the expense see 66_tc_879 sec_274 further limits the allowable deduction for meals and entertainment_expenses to of the actual expense incurred a mr sutherland’s job search expenses sec_162 allows taxpayers to deduct expenses paid in searching for new employment within the same trade_or_business see 54_tc_374 a taxpayer’s ultimate success or lack thereof in securing employment is irrelevant to the analysis of the deductibility of job search expenses 58_tc_219 taxpayers must show that the expenses in question are proximately related to their trade_or_business 40_tc_2 likewise a taxpayer may be carrying_on_a_trade_or_business even though unemployed at the time the expenditures are paid damron v commissioner tcmemo_1983_451 during temporary periods of unemployment job search expenses can be considered and deducted as trade_or_business_expenses if the expenses are paid during a reasonable period of transition between leaving one position and obtaining another haft v commissioner t c pincite mr sutherland testified that he lost his job in date and remained unemployed through the years at issue as an unemployed business consultant mr sutherland contends that he paid expenses during the years at issue in search of employment within the field in which he previously worked most of mr sutherland’s reported job search expenses consist of meals entertainment and transportation costs we need to determine whether mr sutherland may deduct the reported job search expenses and our decision depends on his ability to substantiate those expenses some of which are subject_to the heightened substantiation requirements of sec_274 mr sutherland testified that he created value proposition decks that demonstrated his previous experience and accomplishments he sent these decks along with cover letters to companies where he sought consulting employment mr sutherland listed expenses related to these value proposition decks for and these expenses include binding material and mailing we conclude that mr sutherland used the value proposition decks to seek employment accordingly we will allow expense deductions for and which pertain to the value proposition decks however we will not allow deductions for computer supplies since there is no evidence that the supplies were not used for personal_use most of mr sutherland’s reported job search expenses consist of meals entertainment and transportation costs mr sutherland must show that he meets the heightened substantiation requirements of sec_274 for these expenses mr sutherland provided respondent with receipts documenting his alleged job search expenses additionally in preparation for respondent’s examination mr sutherland created spreadsheets of his job search expenses from these receipts including his transportation costs respondent contends that mr sutherland’s claimed business trips were personal specifically respondent argues that mr sutherland traveled to florida on multiple occasions primarily to visit his aging parents during each trip to florida mr sutherland stayed with his parents in their home near tampa bay and helped his mother care for his father one such trip to florida occurred during the independence day holiday in some instances the length of the trips and the dates of travel often did not correspond with the alleged networking and conference dates mr sutherland provided for example on one occasion mr sutherland traveled to his parents’ home on date to attend a conference in orlando florida that commenced on date five days after his arrival respondent contends that as part of his reported expenses for out of town networking and conference trips mr sutherland included travel and meal expenses for mr decker who accompanied mr sutherland on trips to new york tennessee and germany mr sutherland contends that mr decker drove him to and from meetings we do not think this is a necessary business reason petitioners offered no contemporaneously kept evidence that the travel and meal expenses were in any way related to mr sutherland’s job search although mr sutherland provided documentary_evidence of his reported meals entertainment and transportation_expenses he has failed to meet the substantiation requirements in sec_274 mr sutherland provided respondent with receipts of his reported job search expenses and spreadsheets made in anticipation of examination he failed to keep any contemporaneous documentation supporting his local and out of town job search expenses further most of the out of town travel_expenses reported suggest personal reasons for such travel without meeting the substantiation requirements of sec_274 and demonstrating a bona_fide business_purpose for the alleged job search expenses reported we conclude that petitioners are not entitled to deduct them b mr decker’s unreimbursed employee expense deductions a taxpayer may engage in the trade_or_business of being an employee 91_tc_352 pursuant to sec_162 a taxpayer may deduct unreimbursed employee_expenses as an ordinary and necessary business_expense 79_tc_1 such 3even if we found that the reported expenses were primarily paid for bona_fide business purposes petitioners claimed a deduction for the entire costs of meals and entertainment rather than the deduction allowed under the code a deduction for meals and entertainment is reduced to of the actual costs paid see sec_274 deductions are allowed only to the extent that the total deduction exceed sec_2 of adjusted_gross_income sec_67 mr decker reported expenses of dollar_figure and dollar_figure for meals and entertainment as unreimbursed employee business_expenses for the years at issue respectively the claimed unreimbursed employee_business_expense deductions were for meals and entertainment for team building and recognition of his employees and for meals while out of town on company business mr decker did not have executive-level approval for the meals and entertainment_expenses for his staff nor did he seek reimbursement for any of the expenses from furniture brands according to furniture brands’ reimbursement policy expenses paid with personal funds were reimbursable in specific circumstances one of the expenses for which reimbursement is allowable is for testimonial reward or recognition purposes if a member of the executive leadership team has authorized the expense mr decker is engaged in the business of being an employee because he could have sought reimbursement for his expenses from his employer but failed to do so we find that he cannot claim these expenses on petitioners’ schedules a as unreimbursed employee_business_expense deductions even if we allowed these reported expenses as a deduction mr decker has failed to meet the strict substantiation requirements of sec_274 by not contemporaneously maintaining a log account book or similar record of the expenses c medical expense deductions sec_213 allows a deduction for expenses paid during the taxable_year not compensated by insurance or otherwise for medical_care of the taxpayer to the extent that such expenses exceed of the taxpayer’s adjusted_gross_income medical_care includes amounts paid for transportation primarily for and essential to medical_care sec_213 a taxpayer is generally required to keep sufficient records to enable the secretary to determine the taxpayer’s correct income_tax_liability sec_6001 sec_1_6001-1 income_tax regs the regulations promulgated under sec_213 also require that taxpayers adequately substantiate their claimed medical expense deductions sec_1 h income_tax regs the remaining dollar_figure of medical_expenses at issue are mostly transportation costs associated with seeking medical attention petitioners provided no mileage logs to substantiate the claimed mileage they provided only a total mileage amount that corresponds to each medical expense without substantiating where the trip originated what vehicle was used or any other evidence to substantiate the reported expense neither were the other medical_expenses properly substantiated we find that petitioners have not met their burden of substantiating the disputed dollar_figure of medical_expenses and are not entitled to a deduction for that amount any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
